Citation Nr: 0324086	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for dermatitis, 
both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from October 1968 to September 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas Regional 
Office (RO) that granted service connection for dermatitis of 
both feet and assigned a 0 percent evaluation and denied 
service connection for post traumatic stress disorder.  As 
the disability rating assigned is an initial rating, the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999), is 
for application.

In writing in February 2002, the veteran withdrew the appeal 
as to the issue of entitlement to service connection for post 
traumatic stress disorder, therefore, this issue is no longer 
on appeal.

Pursuant to the veteran's request, a hearing was held at the 
RO before a local hearing officer in February 2002 and in 
April 2003, a hearing was held at the RO before the 
undersigned, who is a Veterans Law Judge who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  Transcripts of 
the hearings are of record.


REMAND

During the pendency of this appeal, the rating criteria for 
skin disorders have changed, effective August 30, 2002.  In 
this case, the "new" rating criteria was provided to the 
veteran at the April 2003 Board hearing.  However, a VA 
examination that addresses the current rating criteria has 
not been provided.  Therefore, this should be accomplished.  
As well, the veteran reported at the April 2003 Board hearing 
that the symptomatology related to the service connected 
dermatitis of both feet was worse than in 2001, therefore, a 
new examination is additionally needed to fully evaluate the 
veteran's service connected dermatitis of both feet.

It is noted that the issue in this case involves an initial 
rating following the grant of service connection and staged 
ratings may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Further, at the Board hearing in April 2003, the veteran 
reported VA treatment since 2001, the date of the latest 
treatment records of record.  Therefore, as this claim is 
being Remanded, treatment records from the Fayetteville, 
Arkansas VA Medical Center (VAMC) from November 2001 to the 
present should be obtained.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  Therefore, to fully comply 
with the VCAA, on Remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirements set forth in the new law.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, it should also be 
indicated which of the parties is 
responsible for obtaining which evidence.  
See Quartuccio, supra.

2.  The RO should obtain VA treatment 
records for the veteran from November 
2001 to the present.  To the extent that 
an attempt to obtain records is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.  

3.  The veteran should be scheduled for a 
VA dermatology examination to determine 
the current severity of his service 
connected dermatitis of both feet.  The 
claims file should be made available and 
reviewed by the examiner in connection 
with the examination.  The examiner 
should refer to the new and old rating 
criteria, in the claims file, as needed.  
All indicated special tests and studies 
should be accomplished.  The examination 
report must contain sufficient clinical 
information so that each and every 
criteria to be considered under the 
rating criteria (as currently constituted 
and as in effect prior to the recent 
change) may be addressed.  

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (to include the 
consideration of the old and new rating 
criteria for skin disorders).  This 
should additionally include consideration 
and a discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for a 
scheduled examination.  In such case, the 
RO should include a copy of the 
notification letter in the claims file as 
to the date the examination was scheduled 
and the address to which notification was 
sent.  If the letter is not available, 
personnel at the medical center should 
certify to what address the letter was 
sent, and should certify that it was not 
returned as undeliverable.

Consideration should be also be given to 
the case of Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therein, the Court held 
that, with regard to initial ratings 
following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, to the 
extent such action is in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




